ANDERSON, PAUL H., Justice
(concurring).
I concur in the result reached by the majority, but write separately because our decision requires some additional explanation. The petition challenging the authority of the Ramsey County District Court to authorize expenditures by any executive branch agency in the absence of legislative appropriations must be dismissed because of mootness. After the petition was filed, the Legislature passed and the Governor signed appropriations for each state agency; thus we can no longer grant the relief petitioners seek.
Moreover, none of the exceptions to our general mootness rule are applicable. As the majority points out, we have previously established certain circumstances under which we can hear a case even though the case is otherwise moot. But these exceptions to our general rule on mootness are narrow and their use must be treated with caution, even delicacy. This is particularly true when, as here, we are being asked to render what may be considered an advisory opinion on a fundamental question about the relative powers of the three branches of state government.
Judicial restraint is a principle underlying our reluctance to wade into an issue that involves the opposition between the constitution, the law, the power of the judiciary, and the power of the other two branches of government. Our restraint is based upon a longstanding and deeply rooted principle in our jurisprudence — a principle that dates back more than 200 years to Marbury v. Madison, 5 U.S. (1 Cranch) 137, 2 L.Ed. 60 (1803), and that case’s progeny. The dissent is correct when it quotes Marbury for “the premise that it is the province and duty of the judicial department to say what the law is.” Id. at 177. But Marbury and its progeny stand for much more than this premise — they tell us when and how we are able to determine “what the law is.” Id.
In one of Marbwy’s progeny, Chief Justice John Marshall articulated the proper role for courts in circumstances like those before us. Fletcher v. Peck, 10 U.S. (6 Cranch) 87, 128, 3 L.Ed. 162 (1810). The main question in Fletcher involved the validity of an act by the Georgia Legislature, and while the legacy of Fletcher is complex, it clearly articulates Chief Justice Marshall’s concern about the need to “separate politics from law....” See The Oxford Companion to the Supreme Court of the United States 305 (Kermit Hall ed., 1992). In a “famous” passage in that opinion, Chief Justice Marshall emphasized the necessity for “judicial restraint” and the need to establish “the limits of judicial review.” See Jean Edward Smith, John Marshall: Definer of a Nation 390 (1996). In Fletcher, Chief Justice Marshall said:
*841The question, whether a law be void for its repugnancy to the constitution, is at all times a question of much delicacy, which ought seldom, if ever, to be decided in the affirmative, in a doubtful case. The [C]ourt, when impelled by duty to render such a judgment, would be unworthy of its station, could it be unmindful of the solemn obligations which that station imposes. But it is not on slight implication and vague conjecture that the legislature is to be pronounced to have transcended its powers, and its acts to be considered as void. The opposition between the constitution and the law should be such that the judge feels a clear and strong conviction of their incompatibility with each other.
10 U.S. (6 Cranch) at 128 (1810).
In essence, Chief Justice Marshall told us in Fletcher that when we are faced with a situation like the one before us today, we must be mindful of the “solemn obligations which [this] station imposes” upon us. Id. We are to proceed with caution and we are not to act on slight implication or vague conjecture. Id. Marshall is telling us that there are times when we must pause a bit, stand back, carefully view the landscape, and unless mandated by the law or compelled by our own “solemn obligations” or “duty,” we are to stand down so that the other two branches—the executive and the legislative—can attempt to resolve a particular issue.
When viewed in this context, it should be evident that our decision to dismiss the petition is much less a matter of discretion, choice, or preference than it may appear at first blush. Rather, it is more about an obligation, even a mandate, to do what is expected — even required — of us by the two constitutions under which we function and the over 200 years of jurisprudence we are bound to look to for guidance. Today, we appropriately defer to the Legislature and the Executive so that they have a further opportunity to do their job.